UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-142893 CPG INTERNATIONAL I INC. (Exact name of registrant as specified in its charter) SEE TABLE OF ADDITIONAL REGISTRANTS 801 Corey Street Scranton, PA 18505 (570) 558-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Senior Floating Rate Notes due 2012* Guarantees of Senior Floating Rate Notes due 2012** 10½% Senior Notes due 2013* Guarantees of 10½% Senior Notes due 2013** (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) T Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Senior Floating Rate Notes due 2012:0 Guarantees of Senior Floating Rate Notes due 2012:0 10½% Senior Notes due 2013:0 Guarantees of 10½% Senior Notes due 2013: 0 * CPG International I Inc. is the registrant in respect of the Senior Floating Rate Notes due 2012 and the 10½% Senior Notes due 2013. ** Each of the additional registrants is a registrant in respect of the Guarantees of Senior Floating Rate Notes due 2012 and the Guarantees of 10½% Senior Notes due 2013. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Additional Registrant as Specified in Its Charter (1) Commission File Number CPG INTERNATIONAL INC. 333-142893-01 PROCELL DECKING INC. 333-142893-02 SANATEC SUB I CORPORATION 333-142893-03 VYCOM CORP. 333-142893-04 CPG SUB I CORPORATION 333-142893-05 AZEK BUILDING PRODUCTS INC. 333-142893-06 SCRANTON PRODUCTS INC. 333-142893-07 SANTANA PRODUCTS INC. 333-142893-08 (1)The address, including zip code, and telephone number, including area code, of each of the additional registrant’s principal executive offices is c/o CPG International I Inc., 801 Corey Street, Scranton, PA 18505, (570) 558-8000. Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants listed below has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 24, 2011 CPG INTERNATIONAL I INC. CPG INTERNATIONAL INC. SCRANTON PRODUCTS INC. AZEK BUILDING PRODUCTS INC. By:/s/Scott Harrison Name: Scott Harrison Title: Executive Vice President and Chief Financial Officer Date: March 24, 2011 SANTANA PRODUCTS INC. By:/s/Scott Harrison Name: Scott Harrison Title: Vice President and Assistant Secretary Date: March 24, 2011 CPG SUB I CORPORATION VYCOM CORP. SANATEC SUB I CORPORATION PROCELL DECKING INC. By: /s/Amy C. Bevacqua Name: Amy C. Bevacqua Title: Vice President, Secretary and Assistant Treasurer
